Mr. Chief Justice Burger,
concurring.
I join the opinion of the Court with the understanding that the Court has fashioned an exceedingly narrow scope of review of the Secretary’s determination not to bring an action on behalf of a complainant to set aside an election. The language and purposes of § 401 of the Labor-Management Reporting and Disclosure Act of 1959, 73 Stat; 532, 29 U. S. C. § 481, have required the Court to define a scope of review much narrower than applies under 5 U. S. C. § 706 (2) (A) in most other administrative areas. The Court’s holding must be read as providing that the determination of the Secretary not to challenge a union election may be held arbitrary and capricious only where the Secretary’s investigation, as evidenced by his statement of reasons, shows election ir*591regularities that affected its outcome as to the complainant, Wirtz v. Bottle Blowers Assn., 389 U. S. 463, 472 (1968), and that notwithstanding the illegal conduct so found the Secretary nevertheless refuses to bring an action and advances no rational reason for his decision.